EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Michael Brodbine on October 8, 2021.
The application has been amended as follows: 
In Claim 7, Line 4, “comprising polyol” has been replaced with                                                 --comprising polyether polyol--
In Claim 7, Line 9, “polyol mixture” has been replaced with                                                          --polyol composition--
In Claim 7, Line 10, “polyol mixture” has been replaced with                                                          --polyol composition--
In Claim 12, Line 3, “comprising polyol” has been replaced with                                                       --comprising polyether polyol--
In Claim 12, Line 7, “polyol mixture” has been replaced with                                                          --polyol composition--

In Claim 12, Line 12, “isocyanate and does not form part of the polyurethane foam.” has been replaced with --isocyanate.--
In Claim 16, Line 2, “hydroxyl number of less than 5” has been replaced with                    --hydroxyl number of 1 to less than 5--

The following is an examiner’s statement of reasons for allowance: in conjunction with the above examiner’s amendments, the amendments to the claims filed September 24, 2021 are sufficient to overcome all outstanding claimed objections and rejections under 35 U.S.C. 112.  All pending claims were already indicated to be allowable over the prior art for the reasons detailed in the Office action of June 24, 2021.  The instant application is thus in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764